Citation Nr: 9921762	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased evaluation for sinusitis, 
currently rated 10 percent disabling.

3.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma. 

4.  Entitlement to a compensable rating for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to July 1991.

These issues come before the Board of Veterans' Appeals 
(Board) on appeal arising from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In a January 1996 decision, the RO increased the rating for 
sinusitis from noncompensable to 10 percent, and denied 
service connection for epilepsy, bronchitis, asthma, and 
allergic rhinitis.  The veteran initiated an appeal as to all 
five issues, a statement of the case was issued as to all 
five issues, and the veteran submitted a timely substantive 
appeal as to all five issues.  

By rating decision in May 1997, service connection was 
established for bronchial asthma, rated 30 percent and for 
allergic rhinitis rated noncompensable.  In May 1997, the 
veteran filed a VA Form 9, in which he notified the RO of his 
disagreement with the May 1997 decision regarding the ratings 
for bronchial asthma and allergic rhinitis.  In the March 
1998 remand, the Board referred the issues to the RO for 
issuance of a statement of the case.  In April 1998, a 
statement of the case was issued, and the veteran then 
submitted a VA Form 9 regarding both matters.  Therefore, 
those issues are before the Board. 

When the Board remanded this case in March 1998, it was noted 
that the veteran initially completed appeals of the denials 
of service connection for both bronchitis and asthma.  It 
appears that the grant of service connection for bronchial 
asthma has been viewed as a grant of both claims.  Statements 
from the veteran and his testimony suggest that he is seeking 
separate ratings for each.  This matter will be addressed in 
the discussion of the claim pertaining to the rating for 
bronchial asthma. 

In the March 1998 remand, the Board referred earlier 
effective date issues to the RO for appropriate action.  By 
rating of April 1998, an earlier effective date was granted 
for the ratings for the veteran's low back strain and 
sinusitis.  The veteran has not pursued those claims any 
further. 

In October 1998, the veteran testified before the undersigned 
at a hearing at the RO.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
incurrence or aggravation of a seizure disorder during the 
veteran's active service, or manifestation of such disorder 
in the first year after his separation from service; nor is 
there any competent evidence that relates any current seizure 
disorder to service.  

2.  The veteran's sinusitis has been severe, and is 
manifested by more than six non-incapacitating episodes per 
year with headaches and pain; it has not required radical 
surgery, and near constant sinusitis is not shown. 

3.  The veteran's bronchial asthma is well-controlled and 
stable, relieved by medication, and is not manifested by FEV-
1 or FEV-1/FVC ratio less than 56 percent of predicted; the 
asthma is no more than moderate; moderate dyspnea on exertion 
is not shown.

4.  The veteran's rhinitis is not manifested by polyps, 
atrophy of intranasal structures with moderate secretion, or 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a seizure disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

2.  A 30 percent rating for sinusitis is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (effective prior to October 7, 1996); 
Diagnostic Code 6513 (effective October 7, 1996). 

3.  A rating in excess of 30 percent for bronchial asthma is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.96; 4.97, Diagnostic Code 6602 (effective prior 
to October 7, 1996); Diagnostic Codes 6600, 6602 (effective 
October 7, 1996).

4.  A compensable rating for rhinitis is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6501 (effective prior to October 7, 1996); 
Diagnostic Code 6522,(effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The December 1982 enlistment examination revealed normal 
respiratory and neurological systems.  The medical history 
report is negative with regard to respiratory conditions or a 
seizure disorder.  The service medical records document 
diagnosis of allergic rhinitis and sinusitis in 1986, as well 
as the ongoing treatment of those conditions.  

April 1986 records show that the veteran was using a 
disposable vapor respirator.  No significant radiological 
abnormalities were found on a December 1986 sinus series, but 
it was noted that there was bilar maxillary mucosal 
thickening.  
February 1988 through June 1990 service medical records show 
treatment for allergies and bronchitis.  The veteran's August 
1990 periodic non-flying examination was negative with regard 
to respiratory conditions or seizures.  In September 1990, he 
was treated for mild sinusitis with retention cyst of the 
left maxillary.  In December 1990, it was noted that he had 
exercise induced bronchospasm.  

A March 1991 paranasal sinus series revealed: small round 
soft tissue density about 1 centimeter hanging from upper 
wall of left maxillary sinus representing either a retention 
cyst or polyp; otherwise the sinuses were unremarkable; and 
normal sella turcica.  In March 1991, an examiner commented 
that the veteran possibly had sinusitis, but that there was 
no x-ray evidence of the condition.  It was further noted 
that there was a cyst of the left maxillary sinus.  Septal 
thickening was noted in April 1991.  X-rays showed a 
"blowout" fracture of the left orbit.  The examiner 
recommended clinical correlation for signs of entrapment.  
There was no evidence of sinusitis.  

Seizures were not noted on June 1991 separation examination.  
It was noted that the veteran had sinus problems due to an 
upper respiratory infection from 1985 to 1991.  He had been 
treated with Sudafed, Nasalcrom, Dimetapp, and Vacenese, with 
unsatisfactory results, and was pending surgery for sinus 
problems.  The last occurrence was at the time of the 
examination, and the examiner noted that it was NCNS.  

On VA examination in September 1991, a chest x-ray was 
normal.  Otolaryngologic examination revealed large inferior 
turbinates, mucosa intact, mucoid secretions, and no evident 
polyps.  The diagnoses were possible allergic rhinitis and 
possible sinusitis secondary to the rhinitis.  

VA records dated in 1992, 1993 and 1994, reflect ongoing 
treatment for allergic rhinitis, sinusitis and bronchial 
asthma.  Pulmonary function studies in September 1992 were 
interpreted as showing obstructive and restrictive lung 
disease.  The veteran was treated for sinobronchitis in 
August 1993.  The records also include references to a 
history of chronic bronchitis.  

Regarding seizures, in an August 1992 treatment note, the 
examiner commented that complex partial seizures should be 
considered.  An EEG was reported to show no epileptiform 
activity.  A CT scan without contrast that month was normal.  
The veteran was hospitalized in August 1992, and diagnosed 
with brief reactive psychosis, alcohol abuse, as well as 
mixed personality disorder with obsessive compulsive, 
dependent and narcissistic traits.  An EEG revealed mild slow 
wave abnormality over the left temporal area without 
epileptiform discharges.  Neurology was consulted and wished 
to follow the veteran as an outpatient with serial EEGs to 
rule out temporal lobe epilepsy, but the suspicion was low 
and the neurological examination was negative.  In December 
1992, it was noted that the veteran had a psychiatric event 
with paranoid ideation that year.  The assessments included 
rule out complex partial seizures.  A repeat CT brain scan 
was to be performed.  A history of epilepsy and headaches 
were noted in an August 1993 treatment record.  In that 
report, the examiner commented that there was an episode of a 
psychiatric event in 1992, and that there was no evidence of 
a recent seizure. 

Records from Provident Hospital show that the veteran was 
treated in June 1994 for asthma and rhinitis.  Pulmonary 
function studies were interpreted as showing severe 
reversible airway obstruction.  

On August 1994 VA examination, it was noted that the claims 
folder was not available for review.  In pertinent part, the 
diagnoses were: history of asthma, now on medication, out of 
inhaler, chest is clear, current diagnosis is history of 
asthma, not active at this time.  History of sinusitis was 
also diagnosed.  X-rays showed clear paranasal sinuses.  The 
examiner also noted that peak expiration flow was 175, 120, 
170, 310, and 340 on successive attempts.  

Pulmonary function studies in January 1995 revealed mild 
obstructive disease.  It was also noted that restrictive 
disease could not be excluded by spirometry alone.  His 
asthma was noted to be stable during one visit.  FEV-1 was 57 
percent of predicted.  FEV-1/FVC ratio was 84 percent of 
predicted.  

VA records show that the veteran was hospitalized and 
diagnosed with partial complex seizures in January 1995.  The 
reported medical history indicated that he had suffered from 
seizures over the past four years since he left service.  
Generally, they involved loss of consciousness, and started 
with feelings of right-sided numbness, palpations, and 
electrical shocks right down his body.  The veteran denied a 
family history of seizures, a history of head trauma, 
meningitis, difficulty urinating or incontinence with the 
spells.  Another record dated in January 1995 shows that a 
psychiatric disorder and somatization were to be ruled out.  
Partial complex seizures were diagnosed.  

On VA examination of February 1995, there was minimal 
tenderness in the supraorbital area bilaterally, and minimal 
tenderness over the right cheek anteriorly.  The remainder of 
the head and neck examination was negative.  There was no 
respiratory distress.  There was good air entry bilaterally 
and there were good breath sounds.  No wheezing, rhonchi, or 
rales were audible.  Neurological examination was negative.  
The diagnoses were sinusitis, airborne allergy, and bronchial 
asthma.  A diagnosis of poorly controlled epilepsy, 
Jacksonian type seizure was also listed.  Notes added to the 
examination report included external nose normal; clear nasal 
vestibule; right and left nasal cavities patent, right 
narrowed by large inferior turbinate; septum in good 
position; floor of nose and inferior meatus clear; inferior 
turbinates large bilaterally with partial blockage; middle 
meati and middle turbinate clear; spheno-ethmoidal recess, 
olfactory area, superior turbinates not well visualized; and 
paranasal sinuses slight tenderness over right maxillary 
sinus, no swelling and no nasal discharge.  The diagnoses 
were: possible allergic rhinitis by history, intermittent 
sinus infection, normal x-ray of August 1994, and bronchial 
asthma from history.  

VA records dated in 1995 and 1996 show that the veteran was 
treated for seizures.  They also reflect ongoing treatment of 
his rhinitis, bronchial asthma and sinusitis.  

On the VA nose and sinus examination of August 1995, a 
history of treatment in the allergy clinic for bronchial 
asthma was noted.  The veteran had recurrent bouts of 
sinusitis with nasal blockage, some nasal discharge, and 
frontal headaches.  He had been treated with various 
antibiotics used nasal spray and Vacanese.  The treatment had 
not been helpful.  Skin tests revealed a sensitivity to 
grasses and molds.  Examination of the nose revealed large 
inferior turbinates, patent mucosa intact, septum in good 
position, passages patent, turbinates swollen, and meati-
narrowed.  There was some tenderness over the antra at the 
floor of right frontal sinus.  The veteran reported pain with 
the slightest touch of skin overlying the sinuses.  The 
impressions included possible recurrent sinusitis, allergic 
rhinitis, and bronchial asthma.  

In another August 1995 VA examination report, it was noted 
that the veteran's complaints included shortness of breath, 
with chest congestion, predominantly on exertion such as 
walking one block.  He awoke at night short of breath on the 
average of three or four times each week.  His asthma had 
been successfully treated with an inhaler.  Since he went for 
weekly follow-ups at the allergy clinic, he did not have 
attacks that required emergency room treatment.  The sinus 
complaints were described as daily tightness over both 
maxillary and frontal sinuses.  The veteran related his daily 
bifrontal headaches to the sinuses.  They were achy in 
quality and lasted two to three hours at a time.  He 
experienced daily postnasal drip, as well as anterior nasal 
discharge.  These symptoms occurred all year.  Over the past 
eight months, he had three attacks of acute sinusitis that 
required antibiotic therapy at the ENT clinic.  

Physical examination revealed: slightly erythemous anterior 
nasal passages, focal tenderness over both frontal and 
maxillary sinuses, somewhat more pronounced on the right; 
normal oropharynx; no cervical or axillary adenopathy 
appreciated; respiratory rate of 16 and unlabored; good air 
entry diffusely, and no rales, rhonchi or wheezing 
appreciated; and normal neurological examination.  The 
diagnoses were: probable temporal lobe epilepsy, poorly 
controlled; chronic allergic rhinitis; chronic sinusitis with 
periodic superimposed bouts of acute sinusitis; and bronchial 
asthma by history.  
On allergy examination, the veteran complained of a burning 
type sensation in the head and chest.  Peak flow delumination 
was noted.  It was also reported that there were perennial 
signs and symptoms of the nose and sinuses with little relief 
from symptomatic treatment.  Peak flow was 240 on the first 
try with partial effort, second try fair at 250, and 340 on 
the third try. 

In July 1996, the veteran testified that his sinusitis was 
treated daily and that in April 1991 a specialist recommended 
surgery.  Bronchial asthma was diagnosed after service, in 
1992.  He asserted that there was a relationship between his 
rhinitis, asthma and sinusitis.  Whenever one surfaces, the 
others follow.  During service, he suffered from a couple of 
bouts of bronchitis, and bronchitis was diagnosed in 1990, 
but he did not note it on his separation examination.  His 
asthma was treated with inhalers.  He woke in the morning 
with severe sinus congestion and headaches.  He took 
antibiotics and Motrin.  Asthma symptoms included heavy chest 
congestion and mucous build up, shortness of breath, and 
spitting up mucus.  For the past 12 years, he had experienced 
wheezing.  

The veteran testified that his epilepsy began in 1991 before 
he left service.  He would lose consciousness, fall down, and 
experience memory loss.  An EEG revealed minor brain wave 
abnormalities.  When he displayed the same symptoms, he was 
hospitalized for psychosis.  The veteran's sister testified 
that the family noticed changes in his behavior.  She noted 
that one time, he was riding in a car with his brothers, and 
he jumped out of the car and started running.  He was taken 
to a VA hospital.  He would get up in the middle of the night 
and pace the floor, and not eat.  Around March or April 1992, 
partial complex seizures were diagnosed. 

VA treatment records from 1997 reflect ongoing treatment for 
sinusitis and asthma. In August 1997, the conditions were 
noted to be stable.  

A CT scan of the sinuses in September 1997 revealed findings 
interpreted as reflecting chronic left maxillary sinusitis. 

In October 1998, the veteran testified that he first noticed 
the onset of his seizure disorder around August 1992.  At 
that time he was hospitalized for a psychosis, but epilepsy 
was eventually diagnosed.  He continued to receive treatment 
for the condition and was on medication.  He was hospitalized 
in January 1995 for a major seizure.

Regarding his bronchial asthma, the veteran testified that he 
had chest congestion and was on three different medications.  
He received treatment for the condition once every three 
months.  He noted that it was pretty stable.  His last 
pulmonary function test was fine.  He testified that the 
asthma caused him to lose a job around 1993.  At that time, 
he was in school and he noted that he has not missed school 
due to the condition.  In his current position, he did not 
exert himself to the point that he became out of breath.  
Generally, the types of activity that resulted in exertion 
involved walking.  He noted that when he worked in a factory 
type environment, there would be some problems.  However, the 
condition was helped by medication which included three 
different inhalers. 

Regarding sinusitis, the veteran testified that he 
experiences constant congestion and headaches.  He mentioned 
that there had been discussions of whether or not he should 
have sinus surgery.  He had undergone prolonged treatment 
with antibiotics.  When the condition subsided, he was taken 
off the antibiotics, then placed back on when it resurfaced.  
He had headaches on a weekly basis.  He took Motrin.  His 
physicians thought that his problems with drainage from the 
sinusitis had an impact on his bronchial asthma.  

Legal Analysis

Service Connection for a Seizure Disorder

Service connection will be granted for a disability resulting 
from personal injury suffered or disease incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d). 

Certain chronic diseases, including epilepsies, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question here is whether the 
veteran has presented evidence of a well-grounded claim under 
38 U.S.C.A. § 5107(a) for service connection for a seizure 
disorder.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and postservice medical records.  

Regarding the claim of service connection for seizures, the 
first requirement for a  well-grounded claim has been met 
since there is evidence of a current disability.  However, 
there is no evidence demonstrating incurrence or aggravation 
of the condition during service, or the manifestation of the 
condition within the year after separation from service.  Nor 
is there any competent (medical) evidence that otherwise 
relates the disorder to service.  

Service medical records are negative for complaints, findings 
or diagnoses of a seizure disorder.  Slightly more than a 
year after the veteran's separation from service, he received 
psychiatric treatment and seizures were considered a 
possibility.  Records of treatment for seizure disorder type 
symptoms reflect that the general consensus was that in 1992 
the veteran had a psychiatric event.  A seizure disorder was 
not diagnosed at the time of the event.  Records that refer 
to the episode in 1992 as a diagnosis of a seizure disorder 
are based on the history reported by the veteran.  In that 
regard, the Board points out that in LeShore v. Brown, 8 Vet. 
App. 406 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals. 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  The 
veteran's assertions regarding his seizure disorder do not 
constitute competent evidence of a nexus between current 
disability and service.  38 U.S.C.A. § 5107(a).  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of presenting a well grounded 
claim.  And. accordingly, the claim must be denied. 

Increased Ratings for Sinusitis, Rhinitis and Bronchial 
Asthma

The veteran's claims for increased ratings are well grounded.  
38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In this case, the veteran is in disagreement with the initial 
ratings assigned for his rhinitis and bronchial asthma.  Thus 
the Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disabilities at issue, the Board finds 
that the evidence does not demonstrate that during the 
appellate period there were increases or decreases in the 
disabilities that would suggest the need for staged ratings. 

As stated in the Board's remand of March 1998, amendments 
were made to the rating criteria for respiratory 
disabilities, effective October 7, 1996.  61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  The Court has stated that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  Rhodan v. West, 12 Vet. 
App. 55 (1998); Haywood v. West, 12 Vet. App. 55 (1998).  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard, supra.  Here, 
the RO addressed the new rating criteria in the supplemental 
statements of the case issued in April 1998. 

Sinusitis

Maxillary sinusitis is rated under 38 C.F.R. § 4.97, Code 
6513.  Under the version of that Code in effect prior to 
October 7, 1996, a 50 percent rating was assigned for 
postoperative maxillary sinusitis, following radical 
operation, with chronic osteomyelitis requiring repeated 
operations.  A 30 percent rating was assigned for severe 
maxillary sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate maxillary sinusitis, with 
discharge or crusting or scabbing, infrequent headaches. 

Under the current version of Code 6513, a 50 percent rating 
applies in the following instances: following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The criteria for a 30 percent rating 
are: three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
rating is warranted with one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  In a 
notation following Code 6513, an incapacitating episode of 
sinusitis is described as one that requires bed rest and 
treatment by a physician.  

The Board finds that an increased rating of 30 percent is 
warranted under both the old and new rating criteria for 
sinusitis.  The records reflect chronic complaints and the 
need for regular treatment.  The condition is manifested by 
complaints of frontal headaches and congestion.  Given the 
regular frequency of these reported symptoms, the evidence 
reasonably establishes that the veteran experiences more than 
six non-incapacitating episodes of sinusitis per year.  

The maximum rating of 50 percent is not warranted under the 
current version of Code 6513 because the veteran has not 
undergone radical or repeated surgeries.  The absence of 
surgical intervention also contraindicates a higher rating 
under the old version of Code 6513.  The possibility of 
surgical intervention may have been discussed, but the record 
shows that the condition has only been treated with 
medication. 



Bronchial Asthma

Bronchial asthma is rated under 38 C.F.R. § 4.97, Code 6602.  
Under the prior version of Code 6602, a 100 percent rating 
was assigned for pronounced bronchial asthma, characterized 
by asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  A 
60 percent rating was assigned for severe bronchial asthma, 
characterized by frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  A 30 percent rating was assigned for 
moderate bronchial asthma, characterized by asthmatic attacks 
rather frequent (separated only by 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  In a notation 
following Code 6602, it is indicated that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  

Under the current version of Code 6602, a 100 percent rating 
is assigned in the following instances: FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  The following criteria warrant a 60 percent 
rating: FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or parenteral 
) corticosteroids.  A 30 percent rating is warranted given 
the following criteria: FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.  As in the old version, in the 
absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  

The veteran concedes that his asthma is stable and that his 
last pulmonary function tests were fine.  Therefore, there is 
an indication that there has not been an increase in 
disability, and, for that reason, further development for 
more current pulmonary function testing is not indicated.  
The current rating of 30 percent is consistent with reported 
clinical findings, and there is no question as to whether the 
old or the new criteria should apply since the disability is 
stable (regardless of the criteria) as shown by medical 
evidence and affirmed by the veteran's testimony. 

As noted in the Introduction, the grant of service connection 
for bronchial asthma also encompassed bronchitis.  It appears 
from the veteran's statements and testimony that he is 
seeking separate ratings for each disability.  Bronchitis is 
rated under Code 6600.  Under the current version, the 
criteria for a 60 percent rating are as follows: FEV-1 of 40- 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40- to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is assigned 
given the following criteria: FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.

Under the old criteria, a 60 percent rating was warranted for 
severe bronchitis with productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment.  A 30 percent rating was assigned for 
moderately severe bronchitis when there is persistent cough 
at intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout chest, 
beginning chronic airway obstruction.  

The recorded clinical findings would not warrant the next 
higher, 60 percent, rating under either the old or the new 
criteria.  With regard to the veteran's specific request for 
separate ratings for bronchitis and bronchial asthma, it is 
noteworthy that separate ratings for these two conditions are 
precluded under 38 C.F.R. § 4.96(a). 

Rhinitis

The veteran's allergic rhinitis is rated noncompensable under 
Code 6522.  Prior to the October 1996 amendments to the 
rating criteria, Code 6501 governed ratings for atrophic, 
chronic rhinitis.  Under Code 6501, a 10 percent rating was 
assigned for definite atrophy of intranasal structure, and 
moderate secretion.  Under the current criteria in Code 6522, 
a 10 percent rating is warranted when there is rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  

The Board finds that a noncompensable rating adequately 
represents the degree of disability shown by the evidence of 
record.  The veteran has been treated for allergic rhinitis 
during and after service.  However, polyps, atrophy of 
intranasal structure, 50 percent or more obstruction on both 
sides, or complete obstruction on one side are not shown.  
Consequently, a 10 percent rating is not warranted.  
38 C.F.R. § 4.31. 


ORDER

Service connection for a seizure disorder is denied.

A 30 percent rating for sinusitis is granted, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 30 percent for bronchial asthma is 
denied.

A compensable rating for rhinitis is denied. 



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

